                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −168)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,054 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


                         Nov 26, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                MDL No. 2741



                   SCHEDULE CTO−168 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.    CASE CAPTION


ALABAMA NORTHERN

  ALN        5       19−01612    Anderson v. Monsanto Company

FLORIDA SOUTHERN

  FLS        0       19−62710    Shahady v. Monsanto Company

ILLINOIS NORTHERN

  ILN        1       19−06737    Hartweck v. Monsanto Company

IOWA NORTHERN

  IAN        1       19−00110    Junge v. Monsanto Company, Inc    Vacated 11/26/19

KENTUCKY WESTERN

 KYW         4       19−00147    Purdy et al v. Monsanto Company

MINNESOTA

  MN         0       19−02636    Holzer, Jr. v. Monsanto Company
  MN         0       19−02637    Senack, Sr. v. Monsanto Company

MISSOURI EASTERN

 MOE         4       19−02023    Hooks v. Monsanto Company
 MOE         4       19−02325    Bush v. Monsanto Company
 MOE         4       19−02348    Mitchell v. Monsanto Company
 MOE         4       19−02349    Redwine v. Monsanto Company
 MOE         4       19−02369    Estate of Larry Sharpe et al v. Monsanto Company
 MOE         4       19−02387    Holden v. Monsanto Company
 MOE         4       19−02389    Schumm v Monsanto Company
 MOE         4       19−02397    Paul v. Monsanto Company
 MOE         4       19−02403    Meyer v. Monsanto Company
 MOE         4     19−02405   Davidson v. Monsanto Company
 MOE         4     19−02406   Clark v. Monsanto Company
 MOE         4     19−02407   Wright v. Monsanto Company
 MOE         4     19−02408   Payton v. Monsanto Company
 MOE         4     19−02409   Dabbraccio v. Monsanto Company
 MOE         4     19−02410   McAteer v. Monsanto Company
 MOE         4     19−02411   Hodge v. Monsanto Company
 MOE         4     19−02412   Oliver v. Monsanto Company
 MOE         4     19−02413   Dodson v. Monsanto Company
 MOE         4     19−02440   Frazier v. Monsanto Company
 MOE         4     19−02624   Jarvis v. Monsanto Company
 MOE         4     19−02646   Asbey v. Monsanto Company
 MOE         4     19−02706   Poe v. Monsanto Company
 MOE         4     19−02709   Long v. Monsanto Company
 MOE         4     19−02945   Devers et al v. Monsanto Company
 MOE         4     19−02946   Lewis v. Monsanto Company
 MOE         4     19−02947   Barnes v. Monsanto Company

NEW JERSEY

  NJ         2     19−19588   VANDER GROEF et al v. MONSANTO COMPANY
  NJ         3     19−19582   ROSENBLATT v. MONSANTO COMPANY

NEW YORK EASTERN

  NYE        2     19−06157   Sievers v. Monsanto Company

PENNSYLVANIA EASTERN

  PAE        2     19−04897   WIGGLESWORTH v. MONSANTO COMPANY
  PAE        5     19−05043   GARDNER et al v. MONSANTO COMPANY

TEXAS EASTERN

  TXE        9     19−00199   Ronay v. Monsanto Company

WASHINGTON WESTERN

 WAW         2     19−01763   Dormaier v. Monsanto Company
